*564OPINION.
MaRquette :
It does not appear from the record that the respondent disputes either that a loss was sustained in the year 1920 from the sale of the stock of the Bloch Oil Co. involved herein, or that the loss was in the amount claimed. On the contrary, the record indicates that the respondent refuses to allow the petitioner to deduct the amount of the loss on the ground that the stock belonged, not to him, but to his wife. However, regardless of the grounds upon which the respondent has disallowed the deduction claimed by the petitioner, we are satisfied that a loss in the amount claimed was sustained in the year 1920 on the sale of the stock in question, which loss the petitioner is entitled to deduct in computing his net income for that year. The evidence shows that the lease which the petitioner turned over to the oil company was acquired by him prior to his marriage for $33,000. It also shows that the certificate of stock issued in the name of the petitioner’s wife was never delivered to her and that the petitioner never intended her to have possession or control of the stock but intended it to be his own property. From the time it was issued until 1919, it remained in the petitioner’s possession and in that year the petitioner’s wife, at his request, endorsed it in blank and returned it to him. So far as the record discloses, she knew nothing of the stock standing in her name until the petitioner brought her the certificate for her endorsement. We are satisfied that the wife never had any real interest in this stock; that it was the petitioner’s property at all times, and that the loss sustained on the sale of the stock in 1920 was the petitioner’s loss.
Judgment will be entered on 15 days’ notice, under Rule 50.